Citation Nr: 0618745	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  00-22 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a mood disorder and 
depression.  

2.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979, and from December 1990 to May 1991.  The 
veteran also had service in the Army Reserve.  He served in 
the Persian Gulf War from January 1991 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claims on appeal.  In the April 
1999 decision and subsequent adjudications, the RO denied 
service connection for depression and a mood disorder, 
degenerative joint disease of the shoulders and knees 
(claimed as joint aches and pains and myalgias), and GERD.  
All disabilities for which service connection is sought were 
claimed as due to undiagnosed illness.  

In November 2003, the Board remanded the case to the RO for 
further evidentiary development.  While the case was on 
remand, the RO issued a decision in February 2005, granting 
service connection for residuals of a right shoulder injury 
with glenohumeral arthritis and service connection for 
patellofemoral arthritis of the knees.  

The RO's February 2005 decision constitutes a full grant of 
these benefits, and so the issues of service connection for a 
bilateral knee disorder and for a right shoulder disorder are 
no longer before the Board on appeal.  The case was 
thereafter returned to the Board for continuation of 
appellate review of the remaining issues.

The issues of service connection for a mood disorder and 
depression and for arthritis of the left shoulder are 
addressed in the decision that follows.  By contrast, the 
issue of service connection for GERD is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection has been established for a post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling from April 2001.

2.  Neither a mood disorder nor depression was shown to be 
present in service or until several years thereafter, and the 
competent evidence does not support a link between a current 
mood disorder or depression as a disability separate and 
distinct from the service-connected PTSD and military 
service.  

3.  Degenerative joint disease of the left shoulder was not 
shown to be present in service; arthritis of the left 
shoulder was not demonstrated within the first postservice 
year; and the competent evidence does not support a link 
between current degenerative changes of the left shoulder and 
military service.


CONCLUSIONS OF LAW

1.  A mood disorder and depression were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2005).

2.  Degenerative joint disease of the left shoulder was not 
incurred in or aggravated by service, nor may service 
incurrence of arthritis of the left shoulder be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in June 2001 and May 2004, coupled with the 
Board's remand of November 2003, satisfied the duty to notify 
provisions.  The veteran has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  

While the initial denial of these claims was in April 1999, 
the veteran was thereafter provided examinations and the 
claims were readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2006.

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to, fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Analysis

The Board has reviewed the evidence of record, including the 
following:

*	Service medical records;

*	Copy of a July 1997 letter from an official at the 
Department of Defense; 

*	Reports of VA general medical, psychiatric and 
orthopedic examinations in September 1998;

*	Report, dated in December 1999, from Brian P. Cline, 
M.D.; 

*	Report of a May 2000 VA psychiatric examination and a 
report of a May 2000 VA examination of joints, according 
to Persian Gulf War guidelines;

*	Report of a VA Persian Gulf War Registry examination in 
January 2001;

*	Report of a VA psychiatric examination in March 2001; 

*	Report, dated in March 2001, from Counseling and 
Psychiatric Alliance of Palm Beach County;

*	Report of a VA psychiatric examination in November 2001;

*	Report of a VA orthopedic examination in June 2004; 

*	VA clinical records, dated from May 2000 to September 
2002.

At the outset, the Board notes that VA has obtained service 
medical records pertaining to the veteran's first period of 
active service.  The RO made a second request of the National 
Personnel Records Center (NPRC) for service medical records 
pertaining to the veteran's second period of active service.  
NPRC advised the RO that additional service medical records 
were unavailable after a search of various records sources.  

Further efforts to obtain service medical records would be 
futile in this case.  In any event, the veteran has provided 
a copy of a March 1991 redeployment physical examination, 
performed shortly before he separated from his second period 
of active service.  

The veteran attributes problems with mental functioning to 
his Persian Gulf War experiences.  He relates multiple joint 
pain, including left shoulder pain, to exposure to noxious 
substances during the Persian Gulf War.  In this regard, he 
calls the Board's attention to a letter from a Department of 
Defense official.  The letter advises that the unit, with 
which the veteran served in the Persian Gulf War, was near 
Khamisiyah, Iraq, in early March 1991.  It states that the 
nerve agents sarin and cyclosarin may have been released into 
the air during demolition of Iraqi weapons.  

A September 1979 service department treatment entry reflects 
that the veteran complained of pain in the left shoulder 
after a fall.  Some tenderness about the left deltoid was 
noted on physical examination.  The complaint of left 
shoulder pain was treated conservatively, to include 
application of heat and limiting of activities involving the 
shoulder for 48 hours.  There were thereafter no documented 
recurrences of complaints or findings of left shoulder pain 
during the veteran's first period of service that ended in 
December 1979.  

There were no complaints or findings of any psychiatric 
defects during the veteran's first period of active service.  
At a March 1991 redeployment physical examination prior to 
the veteran's separation from his second period of active 
service, no psychiatric or left shoulder defects were noted.  
Service connection has been established for PTSD, and this 
disorder has been rated as 30 percent disabling from April 
2001.

Minimal degenerative joint disease of the left shoulder was 
objectively identified by VA examiners in September 1998.  
Additionally, mild anxiety and depression were identified on 
examination in September 1998, and were believed to be 
depressive symptoms secondary to stress, rather than to any 
specifically, clinically demonstrated psychiatric illness.  
Subsequently, VA examiners diagnosed specific psychiatric 
disorders, including a mood disorder due to general medical 
condition, as well as major depressive disorder.  

The medical evidence, then, demonstrates that left shoulder 
arthritis and a mood disorder and depression were first 
manifested several years after the veteran had completed 
military service.  Moreover, there is no medical opinion in 
the record attributing a mood disorder/depression or a left 
shoulder disorder to military service.  In fact, the June 
2004 VA examiner specifically determined that it was less 
likely than not that the veteran's left shoulder disorder was 
due to military service.  

There is no objective evidence demonstrating that a mood 
disorder or depression was present during service or is 
otherwise attributable to service.  Hence, there is no basis 
for a grant of direct service connection for a mood disorder 
and depression.  There is also no objective evidence 
demonstrating that degenerative arthritis of the left 
shoulder was present during service, within the first 
postservice year, or is otherwise attributable to service.  
Hence, there is no basis for a grant of direct or presumptive 
service connection for arthritis of the left shoulder.

The competent evidence demonstrates that the veteran's 
reported problem with mental functioning is an expression of 
a mood disorder and depression, while his complaint of left 
shoulder pain is attributable to arthritis affecting the left 
shoulder joint.  A mood disorder/depression and arthritis are 
known clinical entities.  Service connection may not be 
granted for either mental dysfunction or for left shoulder 
pain, as such manifestations are not attributable to an 
undiagnosed illness.  Additionally, the Board notes that 
symptoms indicative of a mood disorder as well as depressive 
symptoms probably cannot be clearly dissociated from the 
service-connected PTSD symptoms for which the veteran is 
already being compensated.

For the reasons discussed above, the claims for service 
connection for a mood disorder and depression and for 
degenerative joint disease of the left shoulder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for mood disorder and depression is 
denied.  

Service connection for degenerative joint disease of the left 
shoulder is denied.  


REMAND

In its November 2003 remand, the Board referenced a 
statement, received in April 2001 (VA Form 21-4138), in which 
the veteran raised a claim for compensation for GERD under 
the provisions of 38 U.S.C.A. § 1151.  Specifically, he 
indicated that the medication prescribed for him by VA caused 
his GERD.  The RO had not yet adjudicated this claim, and the 
Board stated that RO had to be given the opportunity to 
consider the issue, in the first instance, to ensure that the 
veteran was not prejudiced.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-93 (1993).

Furthermore, as pointed out by the Board in the November 2003 
remand, the adjudication of this claim could have a 
significant impact on the outcome of the issue of entitlement 
to service connection for GERD on a direct basis, currently 
on appeal, as these issues were considered inextricably 
intertwined, and had to be decided together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  There is no indication from the 
record that the RO has adjudicated the identified section 
1151 claim.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151 for GERD.  If the benefit 
sought on appeal is not granted to the 
claimant's satisfaction, send him and his 
representative an appropriate statement 
of the case (SOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  The SOC must include the 
laws and regulations pertinent to section 
1151 claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


